EXHIBIT 10.2


Approved by Board of Directors
December 19,2007


BYLAWS


NATIONAL PENN BANK




ARTICLE I


Designation of Governing Law


Section 1.01.  Designation of Governing Law.  National Penn Bank ("Bank") is a
subsidiary of National Penn Bancshares, Inc. ("NPBC"), a business corporation
incorporated in the Commonwealth of Pennsylvania and registered bank holding
company.  Bank's main office is located in Boyertown, Berks County,
Pennsylvania.


Pursuant to 12 CFR  7.2000, subject to, and to the extent not inconsistent with
applicable Federal banking statutes or regulations, or bank safety and
soundness, Bank hereby designates the laws of the Commonwealth of Pennsylvania,
including without limitation the Pennsylvania Business Corporation Law of 1988,
as amended (the "BCL"), as the body of law that shall govern Bank's corporate
governance procedures.


ARTICLE II


Annual Meetings of Shareholders


Section 2.01.  Annual Meeting.  The annual meeting of shareholders for the
election of Directors and the transaction of any other business which may be
brought properly before the meeting shall be held on the fourth Wednesday in
February of each year or such other date as the Board of Directors shall
determine.  The Board of Directors shall determine the time and place of the
annual meeting.




ARTICLE III


Directors


Section 3.01.  Number, Qualifications.  There shall be such number of Directors,
who shall own qualifying shares of NPBC stock, as is provided in Article Three
of Bank's Articles of Association, as amended.


Section 3.02.  Quorum.  For the transaction of business, a quorum of Directors
shall be present, as provided in Article Three of Bank's Articles of
Association, as amended.




Section 3.03.  Mandatory Retirement of Directors.  No person who has attained
the age of seventy-two (72) years shall be qualified for nomination or for
election to the Board of Directors.  Accordingly, a Director, upon attaining
such age, shall retire from the Board of Directors on the date of the annual
meeting of shareholders that next follows his or her seventy-second birthday.
 
8

--------------------------------------------------------------------------------




A Director, upon retirement from his or her principal occupation, shall give the
Board of Directors prompt notice of such retirement and shall offer to retire
from the Board on such date as the Board shall determine.  If such offer is
accepted, any failure of the Director to retire as determined by the Board shall
constitute proper cause for the Board to declare vacant the office of the
Director.


The Board of Directors, on the recommendation of the Nominating/Corporate
Governance Committee of NPBC’s Board of Directors, may at any time, or again at
any later time, exempt the Lead Independent Director or any other Director for
serving as Chair of a standing Board Committee from this Section 3.03 for a
one-year period, but not more than a total of three years.


Section 3.04.  Director Emeritus.  A Director who retires from the Board of
Directors pursuant to Section 3.02 of these Bylaws shall be eligible to serve as
a Director Emeritus.  Such an Emeritus Director may be named by the Board at any
time, but may not serve more than a total of three consecutive years.  A
Director Emeritus shall have the privilege of attending all meetings of the
Board and shall have the opportunity of sharing his or her experience with the
Board, but shall have none of the responsibilities of a member of the Board, and
shall have no vote on matters put before the Board.  A Director Emeritus shall
receive such compensation and reimbursement of expenses as shall be determined
by the Board of Directors on the recommendation of the Compensation Committee of
NPBC's Board of Directors.


The terms "Director," “Lead Independent Director,” “Outside Independent
Director,” "Board," or "Board of Directors" where used in these Bylaws shall not
be deemed to apply to or to include a Director Emeritus.


ARTICLE IV


Committees


Section 4.01.  Executive Committee.  There shall be an Executive Committee
consisting of such Directors as shall from time to time be appointed by the
Board of Directors, on the recommendation of the Nominating/Corporate
Governance Committee of NPBC's Board of Directors.  So far as may be permitted
by law and except for matters specifically reserved to the Board of Directors in
these Bylaws, the Executive Committee shall possess and may exercise all the
powers of the Board of Directors in the management of the business and affairs
of the Bank conferred by these Bylaws or otherwise, during intervals between
meetings of the Board of Directors.  The Executive Committee shall have such
other duties and responsibilities as shall be provided by law and such others as
may be determined from time to time by the Board of Directors.


Section 4.02.  Audit Committee.  There shall be an Audit Committee consisting
entirely of such outside independent Directors as shall from time to time be
appointed by the Board of Directors, on the recommendation of the
Nominating/Corporate Governance Committee of NPBC's Board of Directors.  The
Audit Committee shall have such duties and responsibilities as shall be provided
by law and such others as may be determined from time to time by the Board of
Directors.
 
9

--------------------------------------------------------------------------------




Section 4.03.  Other Committees.  The Board of Directors may, at any time and
from time to time, appoint such other standing or special committees with such
duties and responsibilities as the Board of Directors shall determine.


Section 4.04.  Outside Independent Director.  The term “outside independent
director” means a Director who is not an employee of NPBC, the Bank or any
subsidiary and who satisfies all the “independence” tests of applicable law,
rules or regulations, including those of The Nasdaq Stock Market, Inc.


Section 4.05.  Designation of Lead Independent Director.  The Board of
Directors, on the recommendation of the Nominating/Corporate Governance
Committee of NPBC’s Board of Directors, may at any time designate an “outside
independent director” to serve in a lead capacity to coordinate the activities
of the other outside independent directors and to perform such other duties and
responsibilities as the Board of Directors may determine by resolution or
Board-approved policy. Any outside independent director so designated shall be
referred to as the “Lead Independent Director.”
 
ARTICLE V


Officers


Section 5.01.  Officers.  The officers of the Bank shall be a President, a
Secretary and a Cashier, and may include a Chairman, one or more Vice
Presidents, and such other officers as the Board of Directors or an authorized
officer may from time to time determine.


Section 5.02.  Qualifications.  The officers shall be natural persons of full
age.  The President shall be a Director.


           Section 5.03.  Election and Term of Office.  The officers of the Bank
shall be elected by the Board of Directors or appointed pursuant to Section 5.11
hereof.  Executive officers shall serve at the pleasure of the Board, and shall
be subject to removal only by the Board of Directors.  Other officers shall be
subject to removal at any time by the Chief Executive Officer or a supervising
officer.


Section 5.04.  Resignations.  Any officer may resign at any time by giving
written notice to the Board of Directors, a supervising officer, or the Human
Resources Department of the Bank.  Any such resignation shall take effect at the
time of the receipt of such notice or at any later time specified
therein.  Unless otherwise specified therein, the acceptance of a resignation
shall not be necessary to make it effective.


Section 5.05.  Chairman.  The Board of Directors may elect one of its members to
be Chairman.  The Chairman shall preside at all meetings of the Board of
Directors.  The Chairman shall also have such other powers and duties as may be
conferred upon or assigned to the Chairman by the Board of Directors, as well as
any other powers specifically conferred upon the Chairman by these Bylaws.


Section 5.06.  President.  The President shall, if there is no Chairman or in
the absence of the Chairman, preside at any meeting of the Board of
Directors.  The President shall have and may exercise any and all other powers
and duties pertaining by law, regulation or practice to the office of President,
or imposed by these Bylaws.  The President shall have such other powers and
duties as may be conferred upon or assigned to the President by the Board of
Directors.
 
10

--------------------------------------------------------------------------------




        Section 5.07.  Chief Executive Officer.  The Board of Directors shall
designate the Chairman or the President as the Chief Executive Officer.  The
Chief Executive Officer shall be the chief executive officer of the Bank and
shall have general executive powers concerning all the business and operations
of the Bank, subject, however, to the control of the Board of Directors.  The
Chief Executive Officer shall have such other powers and duties as may be
conferred upon, or assigned to, the Chief Executive Officer by the Board of
Directors.  The Chief Executive Officer may delegate to any other officer such
executive and other powers and duties as the Chief Executive Officer deems
advisable.


Section 5.08.  Vice Presidents.  There may be one or more Group Executive Vice
Presidents, Executive Vice Presidents, Senior Vice Presidents and Vice
Presidents.  Each such person shall have such powers and duties as may be
conferred upon or assigned to him or her by the Board of Directors or the Chief
Executive Officer.


Section 5.09.  Secretary.  The Secretary shall have all powers and duties
pertaining by law, regulation or practice to the office of Secretary, or imposed
by these Bylaws, or as may from time to time be conferred upon, or assigned to,
the Secretary by the Board of Directors or the Chief Executive Officer.


Section 5.10.  Cashier.  The Cashier shall have all powers and duties pertaining
by law, regulation or practice to the office of Cashier or treasurer, or imposed
by these Bylaws, or as may from time to time be conferred upon, or assigned to,
the Cashier by the Board of Directors or the Chief Executive Officer.


Section 5.11.  Other Officers.  The Board of Directors may appoint one or more
other officers, or authorize an officer to appoint one or more other
officers.  Such other officers shall perform such duties as from time to time
may be conferred upon or assigned to them respectively by the Board of Directors
or the officer appointing them.


ARTICLE VI


Limitation of Directors' Liability; Indemnification


Section 6.1.  To the fullest extent permitted by the Directors Liability Act (42
PA C.S. 8361 et seq.) and the BCL, a director of the Bank shall not be
personally liable to the Bank, its shareholders, or others for monetary damages
for any action taken or any failure to take any action unless the director has
breached or failed to perform the duties of his or her office, as set forth in
the Directors' Liability Act, and such breach or failure constitutes
self-dealing, willful misconduct, or recklessness. The provisions of this
Article VI shall not apply with respect to the responsibility or liability of a
director under any criminal statute or the liability of a director for the
payment of taxes pursuant to local, state, or federal law.


Section 6.2.  (a) The Bank shall indemnify any person who was or is a party or
is threatened to be made a party to any threatened, pending, or completed
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative by reason of the fact that such person is or was a director,
officer, employee, or agent of the Bank, or is or was serving at the request of
the Bank as a director, officer, employee, or agent of another corporation,
partnership, joint venture, trust, or other enterprise, against expenses
(including attorneys' fees), amounts paid in settlement, judgments, and fines
actually and reasonably incurred by such person in connection with such action,
suit, or proceeding; provided, however, that no indemnification shall be made in
any case where the act or failure to act giving rise to the claim for
indemnification is determined by a court to have constituted willful misconduct
or recklessness.
 
11

--------------------------------------------------------------------------------




(b) Expenses (including attorneys' fees) incurred in defending a civil or
criminal action, suit, or proceeding shall be paid by the Bank in advance of the
final disposition of such action, suit, or proceeding, upon receipt of an
undertaking by or on behalf of the director, officer, employee, or agent to
repay such amount if it shall be ultimately determined that he or she is not
entitled to be indemnified by the Bank as authorized in this Article VI.


(c) The indemnification and advancement of expenses provided by this Article VI
shall not be deemed exclusive of any other right to which persons seeking
indemnification and advancement of expenses may be entitled under any agreement,
vote of shareholders or disinterested directors, or otherwise, both as to
actions in such persons' official capacity and as to their actions in another
capacity while holding office, and shall continue as to a person who has ceased
to be a director, officer, employee, or agent and shall insure to the benefit of
the heirs, executors, and administrators of such person.


(d) The Bank may purchase and maintain insurance on behalf of any person, may
enter into contracts of indemnification with any person, may create a fund of
any nature (which may, but need not be under the control of a trustee) for the
benefit of any person, and may otherwise secure in any manner its obligations
with respect to
indemnification and advancement of expenses, whether arising under this Article
VI or
otherwise, to or for the benefit of any person, whether or not the Bank would
have the power to indemnify such person against such liability under the
provisions of this Article VI.


Section 6.3.  The limitation provided in Section 6.1 of this Article VI and the
right to indemnification provided in Section 6.2 of this Article VI shall apply
to any action or any failure to take any action occurring on or after January
27, 1987.


Section 6.4.  Notwithstanding anything herein contained to the contrary, this
Article VI may not be amended or repealed and a provision inconsistent herewith
may not be adopted, except by the affirmative vote of 80% of the members of the
entire Board of Directors or by the affirmative vote of shareholders of the Bank
entitled to cast at least 80% of the votes which all shareholders of the Bank
are then entitled to cast, except that if the Business Corporation Law or the
Directors' Liability Act is amended or any other statute is enacted so as to
decrease the exposure of directors to liability or to increase the
indemnification rights available to directors, officers, or others, then this
Article VI and any other provision of these Bylaws inconsistent with such
decreased exposure or increased indemnification rights shall be amended,
automatically and without any further action on the part of shareholders or
directors, to reflect such decreased exposure or to include such increased
indemnification rights, unless such legislation expressly requires otherwise.
Any repeal or modification of this Article VI by the shareholders of the Bank
shall be prospective only, and shall not adversely affect any limitation on the
personal liability of a director of the Bank or any right to indemnification
from the Bank with respect to any action or any failure to take any action
occurring prior to the time of such repeal or modification.
 
12

--------------------------------------------------------------------------------




Section 6.5.  If, for any reason, any provision of this Article VI shall be held
invalid, such invalidity shall not affect any other provision not held so
invalid, and each such other provision shall, to the full extent consistent with
law, continue in full force and effect. If any provision of this Article VI
shall be held invalid in part, such invalidity shall in no way affect the
remainder of such provision, and the remainder of such, provision, together with
all other provisions of this Article VI, shall, to the full extent consistent
with law, continue in full force and effect.


Section 6.6.  Article VI (as in effect on the day prior to the day on which this
new Article VI is approved by the shareholders of the Bank), and all provisions
of the Bylaws of the Bank insofar as they are inconsistent with this Article VI,
are hereby repealed, except that with respect to acts or omissions occurring
prior to January 27, 1987, such former Article VI and such other provisions of
the Bylaws of the Bank shall remain in full force and effect.


ARTICLE VII


Share Certificates; Transfer


Section 7.01.  Share Certificates.  The shares of the Bank shall be represented
by share certificates, which shall bear such information and signatures as shall
be required by law.


Section 7.02.  Transfer of Shares.  Transfer of shares of the Bank shall be made
on the books of the Bank only upon surrender of the share certificate, duly
endorsed or with duly executed stock powers attached and otherwise in proper
form for transfer, which certificate shall be cancelled at the time of transfer.


ARTICLE VIII


Emergency Preparedness


Section 8.01.  If there is an emergency declared by governmental authorities, as
the result of a regional or national disaster and of such severity as to prevent
the normal conduct and management of the affairs of the Bank by its Directors
and Officers as contemplated by these bylaws:


(a)  Any three available Directors shall constitute a Committee to exercise the
full authority of the Board of Directors until such time as a duly elected Board
of Directors can again assume full responsibility and control of the Bank; and


(b)  The available Officers and employees of the Bank shall continue to conduct
the affairs of the Bank, with such guidance as may be available to them from the
Board of Directors or the Executive Committee under Section 8.01(a) hereof,
subject to conformance with any governmental directives during the emergency.
 
13

--------------------------------------------------------------------------------




ARTICLE IX


Other


Section 9.01.  Other Matters.  To the extent that a specific subject matter is
not expressly addressed in these Bylaws, such matter shall be governed by (a)
Federal banking statutes or regulations, including without limitation bank
safety and soundness considerations, if applicable, (b) the laws of the
Commonwealth of Pennsylvania, including without limitation the BCL, and (c)
Bank's Articles of Association, as amended.


Section 9.02.  Inconsistency.  Should any provision of these Bylaws be
inconsistent with (a) Federal banking statutes or regulations, including without
limitation bank safety and soundness considerations, if applicable, (b) the laws
of the Commonwealth of Pennsylvania, including without limitation the BCL, or
(c) Bank's Articles of Association, as amended, then such other governing law or
authority shall control the inconsistent provision of these Bylaws.


ARTICLE X


Amendments


Section 10.01.  Amendments.  These Bylaws may be adopted, amended or repealed by
the Board of Directors or by the shareholders of the Bank.
 
14

--------------------------------------------------------------------------------






Amended by Shareholders (NPB) April 22, 1987 (Article X)


Amended by Board of Directors March 23, 1988, Sections 2.6; 3.1; Article VII;
Section 8.3;8.5; 9.2 to include Chairman of the Executive Committee


Amended by Board of Directors February 13, 1989, Section 2.3 (B) regarding
Directors Emeriti


Amended by Board of Directors April 25, 1990, Article III, Section 3.2 to reduce
number of directors to serve on the committee from three (3) to two (2); Article
III, Section 3.3 to delete the Chairman of the Executive Committee; Article IX,
Section 9.2 to delete the Chairman of the Executive Committee.


Amended by Board of Directors April 28, 1993, Section 1.4 to delete Judge of
Election; Section 3.2 to change Loan Committee to Executive Loan Committee and
increase number of directors from two (2) to four (4); Section 3.4 to change
Financial Services Committee to Trust Committee and Financial Services Division
to Trust Department; Section 4.1 to change “shall” to “may”; Section 4.2 to
change “shall” to “may”; Section 4.6 to eliminate Clerks and Agents; Section 5.1
to change Financial Services to Fiduciary Activities, Article V restated in its
entirety, and add Section 5.5.


Amended by Board of Directors November 23, 1994, Article III, Section 3.4
deleted entirely to reflect transfer of Trust Department business to Investors
Trust Company; Article IV, Section 4.5 to allow Chief Executive Officer to
appoint officers or assistant officers; Article IV, Section 4.7 added to specify
effective date of officer resignations; Article V deleted entirely to reflect
transfer of Trust Department business to Investors Trust Company


Amended and restated in its entirety April 24, 2002.


Amended by Board of Directors April 28, 2004, Article IV Sections 4.01, 4.02 and
4.03 changed to reflect recommendation of Nominating/Corporate Governance
instead of Executive Committee.  Section 4.05 – Outside Independent Directors –
entirely new section.  Section 5.08 – added “Group Executive Vice Presidents”.


Amended by Board of Directors December 22, 2004., Section 5.08


Amended by Board of Directors January 25, 2006, Sections 2.01, 3.03, 3.04, 4.06,
Article VIII – Emergency Preparedness, Section 8.01 – entirely new section.


Amended by Board of Directors February 28, 2007, Deleted Section 4.03 Executive
Credit Committee; renumbered 4.03, 4.04 and 4.05.


Amended by Board of Directors December 19, 2007, Section 2.01.
 
 15

--------------------------------------------------------------------------------

 